Exhibit 10.1

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deal CUSIP 68572PAA7

Revolving Loan CUSIP 68572PAB5

Term Loan CUSIP 68572PAC3

Draw Loan CUSIP 68572PAD1

 

 

AMENDMENT NO. 2 to Second Amended and Restated Credit Agreement

 

DATED AS OF DECEMBER 29, 2015

 

AMONG

 

ORCHIDS PAPER PRODUCTS COMPANY,

 

THE LENDERS,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

Amendment NO. 2 to Second Amended and Restated Credit Agreement

 

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of December 29, 2015, among Orchids Paper Products
Company, a Delaware corporation, the undersigned Lenders and U.S. Bank National
Association, a national banking association, as LC Issuer, Swing Line Lender and
as Administrative Agent. Capitalized terms used and not otherwise defined in
this Amendment (including Exhibit A attached hereto) shall have the meanings
assigned thereto in the Credit Agreement.

 

RECITALS

 

A.     The Borrower, the Lenders and the Administrative Agent are parties to a
Second Amended and Restated Credit Agreement dated as of June 25, 2015, pursuant
to which Lenders agreed to provide the credit facilities described therein to
Borrower (as amended, the "Credit Agreement").

 

B.     The Borrower, the Lenders and the Administrative Agent are parties to an
Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of
November 6, 2015, pursuant to which the Borrower, the Lenders and the
Administrative Agent agreed to amend the definition of "Change in Control" as
more specifically set forth therein ("Amendment No. 1").

 

C.     The parties enter into this Amendment to (i) amend Schedule 1
(Commitments) attached to the Credit Agreement, (ii) amend the swap requirement
covenant contained in the Credit Agreement, and (iii) provide prior written
consent to the Proposed Transaction as more specifically set forth below.

 

 

AGREEMENT

 

The undersigned Lenders constituting the Required Lenders, the Administrative
Agent and the Borrower for good, sufficient and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:

 

1.     Amendment to the Credit Agreement. The Credit Agreement is hereby amended
as follows:

 

(a)     The existing Schedule 1 (Commitments) attached to the Credit Agreement
is deleted and replaced with Schedule 1 (Commitments) attached to this
Amendment.

 

(b)     Section 6.25 of the Credit Agreement is hereby deleted and replaced with
the following:

 

6.25     Swap Requirement.   Borrower shall purchase interest rate protection in
a form acceptable to the Administrative Agent and the Lenders, covering a
mutually agreed upon notional amount of the Term Loan and the Delayed Draw Term
Loan for a period acceptable to the Administrative Agent and the Lenders.
Documentation for interest rate protection shall conform to ISDA standards and
must be acceptable to the Administrative Agent with respect to inter-creditor
issues. The interest rate product shall be collateralized pari passu with the
Lenders.

 

2.     No Other Amendments. Except as expressly set forth herein, or necessary
to incorporate the modifications and amendments herein, all the terms and
conditions of the Credit Agreement, the Collateral Documents and the other Loan
Documents shall remain unmodified and in full force and effect.

 

 
2

--------------------------------------------------------------------------------

 

 

3.     Consent to Proposed Transaction. Borrower has advised Administrative
Agent that Borrower proposes to engage in a series of transactions more
specifically described on Exhibit A attached hereto (the "Proposed
Transaction").  Borrower acknowledges that consummation of the Proposed
Transaction without the prior written consent of Administrative Agent and the
Required Lenders would result in a breach of the following Sections of the
Credit Agreement: Section 6.11 (Indebtedness), 6.13 (Sale of Assets), 6.16
(Liens), 6.17 (Affiliates), and 6.22 (Further Assurances), which would result in
one or more Events of Default thereunder.  Administrative Agent and the
undersigned Lenders constituting the Required Lenders hereby consent to the
consummation of the Proposed Transaction by Borrower and certain of its
Subsidiaries and the execution and delivery by Borrower and certain of its
Subsidiaries of the Proposed Transaction Documents to which Borrower and/or its
Subsidiaries are a party, as required under the Credit Agreement, provided that
(a) no Default or Event of Default exists under the Credit Agreement at the time
of consummation of the Proposed Transaction, (b) the Proposed Transaction is
consummated strictly in accordance with the material terms set forth on Exhibit
A attached hereto, and (c) Borrower has provided Administrative Agent copies of
all documents, agreements and other information relating to the Proposed
Transaction that Administrative Agent shall reasonably request together with
evidence that the parties to the Proposed Transaction have completed all
conditions precedent to the effectiveness of the Proposed Transaction. The
consent contained in this Section 3 is a one-time consent and shall not be
construed to (x) obligate the Administrative Agent and Lenders to issue any
additional or similar consent in the future, (y) constitute a consent to any
violation or breach by the Borrower or any other Loan Party of any other term,
provision or condition of the Credit Agreement or any other Loan Document, or
any other instrument or agreement referred to therein, or (z) prejudice any
right or remedy that the Administrative Agent or any Person that is a lender at
any time under the Credit Agreement may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document, or any
other instrument or agreement referred to therein.

 

4.     Consent to Transfer and Release of Collateral. Administrative Agent and
the undersigned Lenders constituting the Required Lenders hereby consent to (a)
the transfer by Borrower of its right, title and interest in and to the Purchase
Contracts to QALICB (as such terms are defined on Exhibit A attached hereto)
free and clear of the security interest granted under the Security Agreement and
the other Loan Documents, and (b) the release of Borrower's right, title and
interest in and to the Fund Loan Documents pursuant to the terms of the
Collateral Assignment of Fund Loan Documents, and to all proceeds thereof,
including, without limitation, Borrower's equity interests in the CDEs, whether
now owned or hereafter acquired (as such terms are defined in Exhibit A attached
hereto). In connection with the foregoing, each of the undersigned Lenders
constituting the Required Lenders hereby authorizes Administrative Agent to file
the UCC-3 attached hereto as Exhibit B, and to execute and deliver the
Intercreditor Agreement attached hereto as Exhibit C.

 

5.     Representations and Warranties. The Borrower hereby represents and
warrants to Administrative Agent and Lenders that:

 

(a)     The execution, delivery and performance by the Borrower of this
Amendment and all other Loan Documents required to be delivered in connection
with this Amendment have each been duly authorized by all necessary action, and
does not contravene (i) any provision of the organizational documents of the
Borrower, (ii) any law, rule, or regulation applicable to the Borrower or its
properties, or (iii) any agreement or instrument to which the Borrower is a
party or by which the Borrower is bound or to which it is subject.

 

(b)     No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Amendment and
each other Loan Document required to be delivered in connection with this
Amendment, except as has been duly obtained or made and are in full force and
effect.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     This Amendment and all other Loan Documents required to be delivered in
connection with this Amendment have been duly executed and delivered by the
Borrower and each constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

 

(d)     All representations and warranties made by the Borrower in Article V of
the Credit Agreement are true and correct as of the date of this Amendment.

 

(e)     The Borrower is in compliance with all covenants and agreements
contained in Article VI of the Credit Agreement.

 

(f)     There have been no amendments or modifications to the Borrower's
organizational documents since such documents were certified and delivered to
Administrative Agent on the Effective Date.

 

(g)     The resolutions of the Borrower certified and delivered to
Administrative Agent on the Effective Date have not been amended, modified or
rescinded and remain in full force and effect as of the date hereof.

 

(h)     To the best of the Borrower's knowledge, no Default or Event of Default
currently exists under the Loan Documents.

 

6.     Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Amendment that (a) all accrued but unpaid interest on the
Loans as of the date hereof shall have been paid by the Loan Parties, (b) no
Default or Event of Default shall exist under the Credit Agreement or any other
Loan Document, (c) each of the Borrower and Guarantors shall have delivered
evidence of its authority to enter into this Amendment as well as the capacity
of the individuals executing this Amendment on its behalf, (d) the Guarantors
shall execute and deliver the Consent of Guarantors attached hereto to Lender,
(e) all conditions precedent to closing and Source Loan, the Fund Loan and the
QLICI Loans have been satisfied, (f) Borrower shall deliver to Administrative
Agent an updated Schedule 5.8 to the Credit Agreement, (g) this Amendment has
been executed by the Borrower and Lenders constituting the Required Lenders, and
(h) the Administrative Agent shall have received such other items as it may
reasonably request.

 

7.     Ratification and Affirmation; Conflicts. The Borrower hereby acknowledges
the terms of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect. To the extent that any provision of
this Amendment conflicts with any term or condition set forth in the Credit
Agreement or the other Loan Documents, the provisions of this Amendment shall
supersede and control.

 

8.     Waiver of Claims and Defenses. Borrower hereby releases, remises, acquits
and forever discharges Administrative Agent and each Lender and each of their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the "Released Parties"), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Amendment, the Credit Agreement or the other Loan Documents (all of the
foregoing hereinafter called the "Released Matters"). Borrower acknowledges that
the agreements in this paragraph are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters, may be pleaded as a full and complete defense to any action by Borrower
against any or all of the Released Parties, and may be used as the basis for a
permanent injunction against any action by Borrower against any or all of the
Released Parties. Borrower represents and warrants to Administrative Agent and
Lenders that it has not purported to transfer, assign or otherwise convey any
right, title or interest of Borrower in any Released Matter to any other Person
and that the foregoing constitutes a full and complete release of all Released
Matters.

 

 
4

--------------------------------------------------------------------------------

 

 

9.     No Impairment. Nothing in this Amendment shall be deemed to or shall in
any manner prejudice or impair the Loan Documents, the Collateral Documents or
any security granted or held by the Administrative Agent for the Obligations,
except as otherwise specifically set forth in Section 4 hereof.

 

10.     Binding Agreement. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

11.     APPLICABLE LAW.   THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

12.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same instrument.

 

13.     Waiver of Jury Trial. Any controversy or claim between or among the
parties hereto arising out of or relating to this Amendment shall be controlled
by the provisions with respect to waiver of trial by jury contained in the Loan
Documents previously delivered by such parties.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

 

 

BORROWER:

 

        ORCHIDS PAPER PRODUCTS COMPANY,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

 

Keith R. Schroeder

 

 

 

 

Chief Financial Officer

 

 

 

 

ACKNOWLEDGED AND AGREED:       ORCHIDS PAPER PRODUCTS COMPANY   OF SOUTH
CAROLINA, a Delaware corporation  

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

Keith R. Schroeder, Chief Financial Officer

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as a Lender, as LC Issuer, as Swing Line Lender and as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Gloviak

 

 

 

Michael Gloviak

 

 

 

Assistant Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kristin Bohanan

 

 

Name:

Kristin Bohanan

 

 

Title:

Commercial Banker

 

 

 


--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin Lien

 

 

Name:

Justin Lien

 

 

Title:

Director

 

 

 


--------------------------------------------------------------------------------

 

 

 

FIRST TENNESSEE BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Bob Nieman

 

 

 

 

Bob Nieman

 

 

 

 

Senior Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTORS

 

Each of the undersigned guarantors and/or pledgors of collateral with respect to
the obligations of the Borrower to the Administrative Agent and the Lenders
under and pursuant to the Credit Agreement hereby: (i) acknowledges the terms of
the foregoing Amendment and Amendment No. 1 and consents to the execution
thereof by Borrower, (ii) represents and warrants to the Administrative Agent
and the Lenders that there exists no Default or Event of Default under any Loan
Document to which it is a party, (iii) reaffirms and ratifies the full force and
effect and continuing validity of the Guaranty and each other Loan Document to
which it is a party, (iv) joins in the waiver of claims and defenses set forth
in Section 8 of the forgoing Amendment, and (v) agrees that the Guaranty to
which the undersigned is a party constitutes a guaranty of the Guaranteed
Obligations (as defined in the Guaranty), including, without limitation, the
indebtedness and obligations under the Credit Agreement, the Notes and other
Loan Documents, as modified by Amendment No. 1 and the forgoing Amendment.

 

 

Executed as of December 29, 2015.

 

 

GUARANTORS:

 

        ORCHIDS PAPER PRODUCTS COMPANY     OF SOUTH CAROLINA  

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

 

Keith R. Schroeder, Chief Financial Officer

 

 

 

ORCHIDS MEXICO (DE) HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

 

Keith R. Schroeder

 

 

 

 

Manager

 

 

 

 

ORCHIDS MEXICO (DE) MEMBER, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

 

Keith R. Schroeder

 

 

 

 

Manager

 

 

 

OPP ACQUISITION MEXICO, S. DE R.L. DE C.V.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Keith R. Schroeder

 

 

 

 

Keith R. Schroeder

 

 

 

 

Title: Manager and Legal Representative

 

 